DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 24-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, for an apparatus comprising an electrical hearing stimulating device implanted in a recipient the apparatus is set such that the electrical hearing stimulating device evokes a hearing precept in the recipient only in a frequency range that is based on a cumulative contribution for electric stimulation of the hearing system of the recipient, wherein the frequency range is limited such that the apparatus provides superior speech perception to the recipient relative to that which would be the case if the frequency range extended into lower frequencies than the lowest frequency of the frequency range has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 14-15, and 19, 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Warren et al. (US 20170064462).
Regarding claim 8, Warren discloses setting a cochlear implant to operate based on data based on a comparison of first data for electric stimulation 122 to evoke a hearing percept with second data for a second type of stimulation 120 to evoke a hearing percept different from the electric stimulation (Fig. 6, section 0031, 0079, The prescription rule can also be applied to the audiogram to set a cross-over frequency between the acoustic stimulation and the electrical stimulation. The same audiogram but indicates another configuration that includes the acoustic cut off frequency and an electric cut off frequency. In between these two frequencies is an overlapping area where a hearing prosthesis may apply both acoustic and electric stimulation together. Acoustic stimulation is provided below the acoustic cut off frequency, and electric stimulation is provided above the electric cut off).
Concerning claim 14, Warren discloses obtaining data relating to electric hearing 122 (Fig. 6, section 0029, electrical stimulation configuration settings for generating the 
	With respect to claim 15, Warren discloses setting a frequency ceiling 122 of an acoustic hearing aid based on the prescription; and setting a frequency floor 120 of a cochlear implant based on the prescription (Fig. 6, section 0079, The same audiogram but indicates another configuration that includes the acoustic cut off frequency and an electric cut off frequency. In between these two frequencies is an overlapping area where a hearing prosthesis may apply both acoustic and electric stimulation together. Acoustic stimulation is provided below the acoustic cut off frequency, and electric stimulation is provided above the electric cut off).

Concerning claim 29, Warren discloses after the prescription is prepared, based on the obtained prescription, applying inputs to a processor of a hearing prosthesis system (section 0027, The processor is configured to process, amplify, encode, or otherwise convert the acoustic signals into stimulation data that are provided to the acoustic and electrical stimulation electronics), the hearing prosthesis system being a multimodal system having an acoustic mode and an electrical mode (section 0025, the first stimulation electronics include acoustic stimulation electronics, such as hearing aid components, for providing acoustic stimulation to a recipient, and the second stimulation electronics include electrical stimulation electronics, such as cochlear implant 
With respect to claim 30, fitting the hearing prosthesis based on the prescription for a hearing prosthesis (sections 0028, 0032, the configuration settings allow a hearing prosthesis to be configured for or fitted to a particular recipient . Some prescription rules .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 16-18, 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US 20170064462) in view of Nicolai et al. (US 20070135862), cited previously.
With respect to claim 9, Warren discloses the invention substantially as claimed however does not show the first data is data based on a cumulative contribution for electric stimulation; and the second data is data based on a cumulative contribution for the second type of hearing stimulation; the cochlear implant has respective channels for respective sound frequency bands; the comparison indicated that for a first frequency band from the respective sound frequency bands and for frequency bands from the respective sound frequency bands below that first frequency band, cumulative 
Nicolai discloses the first data is data based on a cumulative contribution for electric stimulation 920; and the second data is data based on a cumulative contribution for the second type of hearing stimulation 910; and the action of setting the cochlear implant includes at least one of deactivating channels or not activating channels corresponding to frequency bands at and below the first frequency band (Fig. 9, section 0088-0089, a flowchart illustrating a method using a model for electro-acoustic stimulation, a low frequency tone that is audible via acoustic amplification, the program may shift the electrode used for presenting the upper frequency component to match harmonics in response to the evoked perception. In addition, for example, the center of the electrical stimulation for a given frequency may be shifted along the basilar membrane by varying the degree of current distribution between at least two electrodes). This allows for proper cochlear stimulation to be delivered. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Warren by adding the cochlear implant has respective channels for respective sound frequency bands; the comparison indicated that for a first frequency band from the respective sound frequency bands and for frequency bands from the respective sound frequency bands below that first frequency band, cumulative contribution for the second type of hearing stimulation is greater than the cumulative contribution for the electric stimulation; and the action of setting the cochlear implant 
With respect to claim 18, Warren in view of Nicolai, specifically Nicolai discloses the data relating to electric hearing indicates contributions of consecutive and cumulative frequency bands from lower to higher frequency for electric hearing (section 0088, optimal fitting overall system gain per frequency might be established by presenting a pulsating low-frequency noise, e.g. a signal centered around 125 Hz at 40 dB SPL. In 904 the recipient's evoked perception is measured to determine whether the input signal is perceivable. When no sound is perceived, in step 906, the frequency specific gain of the acoustic stimulator mode is increased and step 904 repeats until the recipient indicates to just notice the sound. Note that during this time, the gain for the electric stimulation remains zero. When the sound is perceived in 904, the center frequency of the input signal is increased in 908, e.g. to 500 Hz). This allows for proper cochlear stimulation to be delivered. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Warren by adding the data relating to electric hearing indicates contributions of consecutive and cumulative frequency bands from lower to higher frequency for electric hearing as taught by Nicolai in order to facilitate proper cochlear stimulation to be delivered.
Concerning claim 20, Warren in view of Nicolai, specifically Nicolai discloses the prescription is for a person who has received or will receive a cochlear implant and the prescription prescribes no amplification for at least some frequencies outside of a frequency range prescribed for the cochlear implant (Fig. 1, section 0036, a graph 
With respect to claim 21, Warren in view of Nicolai, specifically Nicolai discloses the first data includes data relating to at least one frequency 902, 908 that evoked both a hearing percept 904, 910 using the second type of stimulation 906, 914 and an electric hearing percept 918, 920 in the recipient of the cochlear implant (Fig. 9, section 0088, the system starts with a low-frequency input signal in 902. Optimal fitting overall system gain per frequency might be established by presenting a pulsating low-frequency noise, e.g. a signal centered around 125 Hz at 40 dB SPL. In 904 the recipient's evoked perception is measured to determine whether the input signal is perceivable. When no sound is perceived, in step 906, the frequency specific gain of the acoustic stimulator mode is increased and step 904 repeats until the recipient indicates to just notice the sound.  The system proceeds to 914 and increases the gain of the 
Regarding claim 22, Warren in view of Nicolai, specifically Nicolai discloses the first data is data based on only band contributions for electric stimulation. (Fig. 9, section 0088-0089, a flowchart illustrating a method using a model for electro-acoustic stimulation, a low frequency tone that is audible via acoustic amplification, the program may shift the electrode used for presenting the upper frequency component to match harmonics in response to the evoked perception. In addition, for example, the center of the electrical stimulation for a given frequency may be shifted along the basilar membrane by varying the degree of current distribution between at least two electrodes). This allows for proper cochlear stimulation to be delivered.
Concerning claim 23, Warren in view of Nicolai, specifically Nicolai discloses the cochlear implant has respective channels for respective sound frequency bands; the comparison indicated that for a first frequency band from the respective sound frequency bands and for frequency bands from the respective sound frequency bands below that first frequency band, cumulative contribution for the second type of hearing stimulation is greater than the cumulative contribution for the electric stimulation (Fig. 9, section 0088-0089, a flowchart illustrating a method using a model for electro-acoustic stimulation, a low frequency tone that is audible via acoustic amplification, the program 
With respect to claim 24, Warren in view of Nicolai, specifically Nicolai discloses the electrical stimulating device is a cochlear implant including a conventional electrode array 234 extending into a basal region  of the cochlea 232 (Fig. 2A, Section 0052, array may be inserted in the scala tympani and in the basal region of cochlea). This allows for proper cochlear stimulation to be delivered.
Regarding claim 25, Warren in view of Nicolai, specifically Nicolai discloses the apparatus is attached to the recipient, and an electrode array 234 is implanted in a cochlea 232 of the recipient (Fig. 2A, Section 0052, array may be inserted in the scala tympani and in the basal region of cochlea); and the recipient has normal hearing at the lowest frequency of the frequency range (section 0088, Optimal fitting overall system gain per frequency might be established by presenting a pulsating low-frequency noise, e.g. a signal centered around 125 Hz at 40 dB SPL). This allows for proper cochlear stimulation to be delivered.
Concerning claim 26, Warren in view of Nicolai, specifically Nicolai discloses the apparatus is attached to the recipient, and an electrode array is implanted in a cochlea of the recipient (Fig. 2A, Section 0052, array may be inserted in the scala tympani and in the basal region of cochlea); and the recipient has no acoustic hearing aid (section 0048, signal processor 216 may produce electrical stimulations alone, without 
With respect to claim 27, Warren in view of Nicolai, specifically Nicolai discloses the first data 902 is data based on results of first hearing test(s) 904 for electrical stimulation (Fig. 9, section 0088, in the recipient's evoked perception is measured to determine whether the input signal is perceivable. When no sound is perceived, in step 906, the frequency specific gain of the acoustic stimulator mode is increased and step 904 repeats until the recipient indicates to just notice the sound. Note that during this time, the gain for the electric stimulation remains zero. When the sound is perceived in, the center frequency of the input signal is increased in 908, e.g. to 500 Hz), the second data is data based on results of second hearing test(s) 910 different from the first hearing test(s), the second hearing test(s) for the second type of stimulation (Fig. 9, section 0088, the recipient in indicates when the increased input signal is perceived. When no perception is made, the system first checks to determine whether the maximal gain or cut-off is reached for the mode. If the cut-off is reached, then the system proceeds to increase the gain of the electrical mode. Next, in the recipient's perception is measured and when no perception is made, the system again increase the electrical mode). This allows for proper cochlear stimulation to be delivered.
Claims 10-13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warren et al. (US 20170064462) as applied to claims 8 and 14 above, and further in view of van Dijk (US 8086319), cited previously.
Regarding claim 10, Warren in view of van Dijk specifically van Dijk discloses the data for the second type of hearing stimulation is relative cumulative contribution data  the second type of hearing stimulation is relative cumulative contribution data for respective frequency bands of descending frequency as taught by van Dijk in order to provide proper therapy to be delivered to the patients with hearing loss.
Concerning claim 11, Warren in view of van Dijk specifically van Dijk discloses operating the prosthesis based on the setting so that the prosthesis evokes a hearing percept in a recipient of the prosthesis based on the setting, wherein the prosthesis is not fitted to the recipient when the hearing percept is evoked (column 6 lines 29-36, To obtain a detailed impression of the residual hearing capability of the cochlea and of how electrical and acoustic stimulation will interact, several measurements of the neural response are preferably obtained. To address the localized sensitivity of the cochlea to electrical stimuli, the neural response evoked by an electrical stimulus at a specific location along the cochlea is preferably obtained, for a plurality of positions along the cochlea). This allows for proper therapy to be delivered for the patient with hearing loss. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Warren by adding the prosthesis based on the setting so that the prosthesis evokes a hearing percept in a recipient of the prosthesis based on the setting, wherein the prosthesis is not fitted to the recipient when the hearing percept 
With respect to claim 12, Warren in view of van Dijk specifically van Dijk discloses the setting of the cochlear implant results in the cochlear implant not providing stimulation below a given frequency, wherein the comparison indicates that for frequencies below the given frequency the second type of stimulation provides more information to the recipient than that which results from electric stimulation without acoustic stimulation and/or without amplified acoustic stimulation, and for frequencies at and above the given frequency, electric stimulation provides more information than that which results from the second type of stimulation without electric stimulation (Column 10 lines 59-67, Below the cut-off frequency the sound is amplified and applied to the ear acoustically, by low pass filter and transducer. The portion of the detected sound above the cut off frequency is processed by a high pass filter and a cochlear implant speech processor and mapped to those electrodes that are in the non-functional part of the cochlea. In this way the accessible frequency range is optimized, and the interaction between acoustic and electric hearing is minimized). This allows for proper therapy to be delivered for the patient with hearing loss. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Warren by adding the cochlear implant not providing stimulation below a given frequency, wherein the comparison indicates that for frequencies below the given frequency the second type of stimulation provides more information to the recipient than that which results from electric stimulation without acoustic stimulation and/or without amplified acoustic stimulation, and for frequencies at and above the given 
Regarding claim 13, Warren in view of van Dijk specifically van Dijk discloses the action of setting the cochlear implant maximizes the second type of stimulation at frequency bands where the electric stimulation provides inferior speech perception relative to the second type of stimulation, and maximizes the second type of stimulation at no other frequency bands (Column 10 lines 59-67, Below the cut-off frequency the sound is amplified and applied to the ear acoustically, by low pass filter and transducer. The portion of the detected sound above the cut off frequency is processed by a high pass filter and a cochlear implant speech processor and mapped to those electrodes that are in the non-functional part of the cochlea. In this way the accessible frequency range is optimized, and the interaction between acoustic and electric hearing is minimized). This allows for proper therapy to be delivered for the patient with hearing loss. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Warren by setting the cochlear implant maximizes the second type of stimulation at frequency bands where the electric stimulation provides inferior speech perception relative to the second type of stimulation, and maximizes the second type of stimulation at no other frequency bands as taught by van Dijk in order to provide proper therapy to be delivered to the patients with hearing loss.
Regarding claim 16, Warren in view of van Dijk specifically van Dijk discloses the data relating to acoustic hearing indicates contributions of consecutive and cumulative 
Concerning claim 17, Warren in view of van Dijk specifically van Dijk discloses providing an acoustic hearing test to the recipient of the prescription to obtain the data relating to acoustic hearing, the action of providing the acoustic hearing test (column 11 lines 21-23, A system for clinical testing of a cochlear implant to be used to supplement the residual acoustic hearing capability of a cochlea is disclosed) including: progressively blocking frequencies falling within frequency bands in a descending 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792